UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 16, 2013 CREDIT ACCEPTANCE CORPORATION (Exact name of registrant as specified in its charter) Michigan 000-20202 38-1999511 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 25505 West Twelve Mile Road 48034-8339 Southfield, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:248-353-2700 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. Credit Acceptance Corporation (“we,” “us” or “our”) held its Annual Meeting of Shareholders on May 16, 2013, at which shareholders: 1. Elected five directors to serve until the 2014 annual meeting; 2. Approved our executive compensation on an advisory basis; and 3. Ratified the selection of Grant Thornton LLP as our independent registered public accounting firm for 2013. Shareholders cast their votes on each of these three proposals as follows: 1. Election of five directors to serve until the 2014 Annual Meeting of Shareholders: Director Nominees For Withheld Broker Non Votes Donald A. Foss Glenda J. Flanagan Brett A. Roberts Thomas N. Tryforos Scott J. Vassalluzzo 2. Approval of the advisory vote on executive compensation: For Against Abstain Broker Non Votes 3. Ratification of the selection of Grant Thornton LLP as our independent registered public accounting firm for 2013: For Against Abstain Broker Non Votes - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CREDIT ACCEPTANCE CORPORATION Date: May 16, 2013 By: /s/Kenneth S. Booth Kenneth S. Booth Chief Financial Officer
